Exhibit 10.1




Moscow CableCom Corp.




EMPLOYMENT AGREEMENT







This Employment Agreement (this “Agreement”), dated as of August 15, 2005, is
entered into by and among Moscow CableCom Corp., a Delaware corporation (the
“Company”), and Mikhail Smirnov (“Executive”).




RECITALS




A.

The Company is a holding company that holds, directly or indirectly, 100% of the
outstanding equity interests of ComCor-TV (“ComCor-TV”), a company organized in
the Russian Federation (“Russia”).  ComCor-TV delivers cable television, high
speed data transmission and Internet services to customers in Moscow, Russia.




B.

The Company wishes to employ Executive, and Executive wishes to be employed by
the Company, to serve as Chief Executive Officer of the Company, under the terms
and conditions contained herein.




C.

Pursuant to a separate agreement (the “Option Agreement”), Executive is being
granted options (the “Options”) to purchase 443,924 shares of the Company’s
common stock.




AGREEMENT




In consideration of the rights and obligations created hereunder, the parties
hereto hereby agree as follows:




1.

Term; Position, Duties and Reporting.




(a)

Term.  Executive’s employment by the Company will begin on the date of this
Agreement (the “Effective Date”) and will continue for a period of three years
from the Effective Date, unless earlier terminated in accordance with Section 4
(as applicable, the “Term”).




(b)

Position, Duties and Reporting.  Executive will serve as Chief Executive Officer
of the Company.  In his capacity as Chief Executive Officer of the Company,
Executive will devote substantially his full business time, energy, and ability
to the businesses of the Company and ComCor-TV.  In his capacity as Chief
Executive Officer of the Company, Executive will have the duties,
responsibilities and authority established by the Company’s board of directors
(the “Board”) and will perform his duties and responsibilities at ComCor-TV’s
offices in Moscow, Russia.








1










--------------------------------------------------------------------------------

2.

Compensation; Benefits.




(a)

Salary.  For all services to be provided by Executive hereunder, and in addition
to the Options, Executive will receive during the Term an annual salary of $
1,149,425 payable monthly in arrears.




(b)

Basic Benefits.




(i)

Benefit Plans.  During the Term, the Company will provide Executive with the
benefits of such insurance plans (including life, medical, dental, disability,
travel and directors and officers insurance) as are at least comparable to those
customarily provided to the chief executive officer of other public companies of
a comparable size doing business in Russia.  The Company may provide such
benefits directly by having Executive participate in the Company’s benefits
plan, or the Company may provide any portion of such benefits by reimbursing
Executive for premiums he pays to acquire such benefits under private plans
agreed upon between Executive and the Company.  In addition, the Company agrees
to provide medical insurance, including dental insurance, comparable to that of
Executive, to the members of his immediate family (wife and children) or, at the
option of the Executive, reimburse Executive for all expenses related to the
acquisition of such insurance plans.




(ii)

Sick Leave and Vacation.  During the Term, Executive will be entitled to sick
leave and annual paid vacation in accordance with the Company’s established
policies applicable to other senior executives of the Company; provided that the
annual paid vacation of the Executive shall be equal to at least 30 calendar
days per year.  In addition, the Company will provide reasonable paid emergency
leave to Executive in the case of serious injury to Executive or any member of
his immediate family or death of any member of his immediate family.




(iii)

Automobile.  During the Term, the Company (A) will provide Executive, on a 24
hour basis, with  a chauffeur driven automobile Audi A8 Quattro, and (B) will
promptly pay or (at Executive’s option) reimburse Executive for all expenses
related to such automobile, including fuel, insurance and maintenance.




(c)

Business Expenses.  The Company will promptly pay or (at Executive’s option)
reimburse Executive for all reasonable business expenses incurred by Executive
in carrying out Executive’s duties under this Agreement.




3.

Termination.  Executive’s employment hereunder will terminate on the following
terms and conditions:




(a)

Death.  If Executive dies during the Term:




(i)

within 15 days after the date of death, Executive’s  annual salary will be paid
through and including the date of death, and








2










--------------------------------------------------------------------------------

(ii)

within 15 days after the date of death, Executive's estate will be paid an
amount equal to six months of Executive's annual salary.




(b)

Disability.  If Executive becomes disabled during the Term:




(i)

the Company may terminate Executive’s employment 30 days after receipt by
Executive or his duly appointed legal representative of a notice of termination,




(ii)

Executive’s base annual salary will be paid through such date of termination,
and




(iii)

on such date of termination Executive or his duly appointed legal representative
will be paid an amount equal to six months of Executive’s annual salary.




For purposes of this Section 4(b), Executive will be considered “disabled” if he
is unable, due to illness, accident, injury, physical or mental incapacity or
other disability, to carry out effectively his duties and obligations to the
Company or to participate effectively and actively in the management of the
Company for a period of at least 180 consecutive days, as determined in the
reasonable judgment of the Board.




(c)

Termination For Cause.  The Company may immediately terminate Executive’s
employment for “Cause” by delivering written notice thereof to Executive, and in
such event Executive’s annual salary will be paid through such date of
termination, and thereafter Executive’s rights under this Agreement will cease
and no further payments hereunder will be made, except for Executive’s rights
under Section 2(c) with respect to unreimbursed fees and expenses incurred by
Executive prior to such date of termination, which the Company will reimburse
Executive for within 15 days after such date of termination.  For purposes of
this Agreement, any one or more of the following events will constitute “Cause”:




(i)

Executive’s conviction of (or pleading nolo contendere or equivalent) to a
felony or serious misdemeanor or the equivalent under the laws of another
jurisdiction;




(ii)

Executive’s willful misconduct, gross negligence, or perpetration of or
participation in a fraud or the equivalent under the laws of another
jurisdiction, where such acts are materially injurious to the Company or any of
its subsidiaries; or







(iii)

Executive’s willful failure to follow express instructions from the Board.




(d)

Termination Without Cause.  The Company may immediately terminate Executive’s
employment without Cause by delivering written notice thereof to Executive.




(i)

If Executive’s employment is terminated without Cause,

Executive’s base annual salary will be paid through such date of termination,





3










--------------------------------------------------------------------------------




(ii)

Executive’s benefits under Section 2(c)(v) (“Automobile”) will terminate on such
date of termination.




(iii)

In addition to the provisions of Section 4(d)(i), if Executive’s employment is
terminated without Cause and the date of termination is on or after the first
anniversary of the Effective Date, on such date of termination Executive will be
paid an amount equal to six months of Executive’s annual salary.




(e)

Resignation By Executive  Executive may resign from his employment with the
Company at any time by delivering written notice to the Company 60 days prior to
the effective date of such resignation.  In the event such resignation is on or
after the first anniversary of the Effective Date, on the respective date of
such resignation, Executive’s base annual salary will be paid through the
effective date of such resignation, in addition to an amount equal to
Executive's salary for 6 months, and thereafter Executive’s rights under this
Agreement will cease and no further payments hereunder will be made, except for
Executive’s rights under Section 2(c) with respect to unreimbursed fees and
expenses incurred by Executive prior to the effective date of such resignation,
which the Company will reimburse Executive for within 15 days after the
effective date of such resignation.




In the event such resignation is before the first anniversary of the Effective
Date, on the respective date of such resignation Executive's base annual salary
will be paid through the effective date of such resignation, in addition to an
amount equal to Executive's salary for 2 months, and thereafter Executive's
rights under this Agreement will cease and no further payments hereunder will be
made, except for Executive's rights under Section 2(c) with respect to
unreimbursed fees and expenses incurred by Executive prior to the effective date
of such resignation, which the Company will reimburse Executive for within 15
days after the effective date of such resignation.




4.

Confidentiality.




(a)

Nondisclosure and Nonuse of Confidential Information.  Executive will not
disclose or use at any time, either during his employment with the Company or
thereafter, any Confidential Information (as defined below) of which Executive
is or becomes aware, whether or not such information is developed by him, except
as required by applicable law and except to the extent that such disclosure or
use is directly related to and required by Executive’s performance of duties
assigned to Executive by the Board.  Executive will take all appropriate steps
to safeguard Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft.  For purposes of this Agreement,
“Confidential Information” means information that is not generally known to the
public and that is developed by the Company or ComCor-TV in connection with
their businesses, including (i) products or services, (ii) costs and pricing
structures, (iii) designs, (iv) analysis, (v) drawings, photographs and reports,
(vi) computer software, including operating systems, applications and program
listings, (vii) flow charts, manuals and documentation, (viii) data bases,
(ix) accounting and business methods, (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xi) customer and client information





4










--------------------------------------------------------------------------------

(including customer or client lists), (xii) copyrightable works, (xiv) all
technology and trade secrets, and (xv) business plans and financial models.
 Confidential Information does not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information.  Information will not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
constituting such information have been published in combination.




(b)

Delivery or Destruction of Materials upon Termination of Employment.  As
requested by the Board from time to time, and upon the termination of
Executive’s employment hereunder for any reason, Executive will promptly deliver
to the Company,

all copies and embodiments, in whatever form, of all Confidential Information in
Executive’s possession or within his control, irrespective of the location or
form of such material and, if requested by the board, will provide such
requesting party with written confirmation that all such materials have been so
delivered.




5.

Non-Competition.




(a)

Except as provided in subsection (b) below, from the date hereof until the date
that is six months after the termination (for whatever reason) of Executive’s
employment hereunder, Executive will not, without the prior written consent of
the Company, participate in Russia, directly or indirectly, in any activity, as
of the date hereof, of a provider of the services of paid multichannel digital
television in Russia (collectively, the “Restricted Business”), or hold any
equity or profit interest in any entity engaged in any Restricted Business in
Russia.




(b)

Notwithstanding anything to the contrary contained herein, Executive may hold
passive investments in the capital stock or other securities of any entity whose
capital stock or securities are publicly owned or are regularly traded or quoted
on any national securities exchange or automated quotation system; provided,
however, that such passive investments may not exceed 5% of the capital stock or
other securities of any entity engaged in any Restricted Business in Russia.  




(c)

Executive hereby acknowledges and agrees that the restrictions contained in this
Section 5 are reasonable under the circumstances, and Executive hereby waives,
and agrees that its will not hereafter raise, any objection or argument that
such restrictions are unreasonable or should not be enforced.




6.

Full Settlement.  Executive will not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement.  The Company agrees, to the
fullest extent permitted by law, to promptly pay or (at Executive’s option)
reimburse Executive for all legal fees and expenses that Executive may
reasonably incur as a result of any contest by the Company or Executive of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), but only if Executive is successful on the merits of any such
contest.





5










--------------------------------------------------------------------------------




7.

Notices.  All communications, requests, consents and other notices provided for
in this Agreement must be in writing and must be delivered personally,
telecopied (if receipt is confirmed by the recipient), or sent by
internationally recognized overnight delivery service to the parties at the
following addresses (or to such other person or address for a party as specified
by such party by like notice) (notice will be deemed given upon receipt, if
delivered personally, by overnight delivery service or by telecopy):




(a)

If to the Company:




Moscow CableCom Corp.

c/o Columbus Nova Capital

590 Madison Avenue, 38th floor

New York, NY 10022

USA




Facsimilie: +1-212-308-6623

Attn:  Chairman of the Board







(b)

If to Executive:




48 3rd Tverskaya-Yamskaya Ulitsa

Moscow 109147, Russia

Facsimilie: +7-095-250-9686

Attn: Mikhail Smirnov




8.

Dispute Resolution.  Any dispute between the parties hereto arising out of or
related to this Agreement, the Options or the Option Agreement will be finally
settled through binding arbitration under the National Rules for the Resolution
of Employment Disputes (the “Rules”) of the American Arbitration Association.
 The arbitration will be heard by a single arbitrator, who will be knowledgeable
of the cable and telecommunications industry.  The parties will use reasonable
efforts to agree upon an arbitrator within 30 days after commencement of the
arbitration.  If the parties are unable to agree, the arbitrator will be
appointed as provided under the Rules.  The arbitration will be conducted in the
English language and will be seated in London, England.  Any court of competent
jurisdiction may enter final judgment on the arbitrator’s award.




9.

Governing Law.  This Agreement and all matters and issues collateral thereto
will be governed by and construed in accordance with the laws of the State of
Delaware, U.S.A., without regard to principles governing conflicts of law.  Each
party hereto, to the fullest extent permitted by the laws of Russia, waives any
and all rights that it may have under the laws of Russia that might be
inconsistent with the terms of this Agreement and, to the extent such rights
cannot be validly waived, each party hereto will exercise such rights only to
the extent consistent with this Agreement.








6










--------------------------------------------------------------------------------

10.

Waiver.  Any party may waive compliance by another with any of the provisions of
this Agreement, but any such waiver must be in writing.  No failure or delay by
any party hereto in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof or
the exercise of any other right, power or privilege.  No waiver of any provision
hereof will be construed as a waiver of any other provision or as a subsequent
waiver of the same provision.




11.

Severability.  If any provision of this Agreement is deemed invalid or
unenforceable by the laws of the jurisdiction wherein it is to be enforced, such
provision will be considered divisible and such provision will be deemed
immediately amended and reformed to include only such portion thereof as is
enforceable by the court or other body having jurisdiction of this Agreement;
and the parties agree that such provision, as so amended and reformed, will be
valid and binding as though the invalid or unenforceable portion had not been
included herein.




12.

Assignment.  Neither the Company nor Executive may assign any of their
respective rights or delegate any of their respective obligations under this
Agreement without the prior written consent of the other party hereto.  This
Agreement will be binding upon and inure to the benefit of the parties and their
respective legal representatives, heirs, and permitted successors and assigns.




13.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings, agreements or
representations by the parties, written or oral, that relate to the subject
matter of this Agreement.




14.

No Benefit to Others.  The representations, warranties, covenants, and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their respective successors and assigns, and they will not be
construed as conferring and are not intended to confer any rights on any other
person.




15.

Amendments.  No provision of this Agreement may be amended except by an
instrument in writing signed by all of the parties hereto.




16.

Headings.  The section headings of this Agreement are for reference purposes
only and are not to be given effect in the construction or interpretation of
this Agreement.




17.

Interpretation.  As used in this Agreement, except as otherwise indicated herein
or as the context may otherwise require: (a) the words “include,” “includes,”
and “including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import; (b) the words
“hereof,” “herein,” “hereunder,” and comparable terms refer to the entirety of
this Agreement, and not to any particular section or other subdivision hereof;
(c) any pronoun will include the corresponding masculine, feminine, and neuter
forms; (d) the singular includes the plural and vice versa; (e) references to
any agreement or other document are to such agreement or document as amended and
supplemented from time to time; (f) references to any statute or regulation are
to it as amended and supplemented from





7










--------------------------------------------------------------------------------

time to time, and to any corresponding provisions of successor statutes or
regulations; and (vii) references to “Section,” or another subdivision are to a
section or subdivision hereof.




18.

Rules of Construction.  The parties hereto agree that they have been represented
by counsel during the negotiation, preparation, and execution of this Agreement
and, therefore, waive the application of any law or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.




19.

Counterparts.  This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.




20.

This Agreement may be executed in English and in Russian; provided, however,
that in the event of any discrepancies or inconsistencies between the versions
in English and in Russian, the English version shall prevail.




[Remainder of Page Intentionally Left Blank]





8










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive, intending to be legally bound,
have executed this Agreement on the day and year above first written.




THE COMPANY:




Moscow CableCom Corp.

a Delaware corporation







By:

/s/ Andrew Intrater




Name:

Andrew Intrater




Title:

Chairman







EXECUTIVE:










/s/ Mikhail Smirnov

Mikhail Smirnov








9








